Title: To George Washington from Thomas Waggener et al., 19 June 1757
From: Waggener, Thomas
To: Washington, George



Sir
[Winchester] June 19. 1757

We understand that Mr Atkins has either complain’d or intends to complain to you that we had the Insolence to desire one of the Cherokee Warriours with the french Prisoner to come & drink a Glass of Wine with us, if it is so, we shou’d be very much oblig’d to you if you wou’d inform that Gentleman that as our Officers & Men risk’d their Lives in taking of the Prisoner, we are entitled to speak to him when we please, Mr Baker in particular imagines that without any Offence to Mr Atkins he may take that Liberty, & we apprehend that whatever command he may have over the Indians he can have none over us—We can’t help observing that from the former Behaviour of Mr Atkins We imagin’d he had been better acquainted with the Rules of good Manners than to send such a Message to Gentlemen who from their Station in Life their Births & Education ought to be treated with Respect. We are with great Esteem Sir Your most Obedient Servts

Thos Waggenerand all the officers


We are likewise inform’d that Mr Atkins said that neither you nor any of us had a Right to speak to the Prisoner until he had done with him.

